Cassoday, J.
It has been repeatedly held by this court, in effect, that a written publibation, though not charging a punishable offense, is libelous goer se if it tends to subject the party to whom it refers to social disgrace, public distrust, hatred, ridicule, or contempt. Bradley v. Cramer, 59 Wis. 309, and cases there cited; Gauvreau v. Superior Pub. Co. 62 Wis. 410. Upon this demurrer, the allegations of the complaint must be taken as true, and hence the things alLeged must be regarded as false, and, as such, knowingly published by the defendant. Gauvreau v. Superior Pub. Co. 62 Wis. 407. It is for the court to determine whether a publication is capable of the meaning ascribed to it in the complaint. Ibid.; Bradley v. Cramer, 59 Wis. 312. In analogy to numerous cases in this and other courts, we must hold that the publication in question is capable of the meaning ascribed to it in the complaint, and is therefore libelous per se. Solverson v. Peterson, 64 Wis. 201; S. C. 25 N. W. Rep. 14, and note; Massuere v. Dickens, 70 Wis. 87.
By the Court.— The order of the circuit court is affirmed.